SWIFT ENERGY COMPANY, as Issuer and WELLS FARGO BANK, NATIONAL ASSOCIATION as Trustee INDENTURE Dated as of May 19, 2009 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1 SECTION 1.01 Certain Terms Defined 1 SECTION 1.02 Incorporation by Reference of Trust Indenture Act 12 SECTION 1.03 Rules of Construction 13 ARTICLE II DEBT SECURITIES 13 SECTION 2.01 Forms Generally 13 SECTION 2.02 Form of Trustee’s Certificate of Authentication 14 SECTION 2.03 Principal Amount; Issuable in Series 14 SECTION 2.04 Execution of Debt Securities 17 SECTION 2.05 Authentication and Delivery of Debt Securities 17 SECTION 2.06 Denomination of Debt Securities 18 SECTION 2.07 Registration of Transfer and Exchange 18 SECTION 2.08 Temporary Debt Securities 20 SECTION 2.09 Mutilated, Destroyed, Lost or Stolen Debt Securities 20 SECTION 2.10 Cancellation of Surrendered Debt Securities 21 SECTION 2.11 Provisions of the Indenture and Debt Securities for the Sole Benefit of the Parties and the Holders 21 SECTION 2.12 Payment of Interest; Rights Preserved 21 SECTION 2.13 Securities Denominated in Foreign Currencies 22 SECTION 2.14 Wire Transfers 22 SECTION 2.15 Securities Issuable in the Form of a Global Security 23 SECTION 2.16 Medium Term Securities 25 SECTION 2.17 Defaulted Interest 25 SECTION 2.18 Judgments 26 ARTICLE III REDEMPTION OF DEBT SECURITIES 27 SECTION 3.01 Applicability of Article 27 SECTION 3.02 Notice of Redemption; Selection of Debt Securities 27 SECTION 3.03 Payment of Debt Securities Called for Redemption 28 SECTION 3.04 Mandatory and Optional Sinking Funds 29 SECTION 3.05 Redemption of Debt Securities for Sinking Fund 29 i TABLE OF CONTENTS (continued) Page ARTICLE IV PARTICULAR COVENANTS OF THE COMPANY 31 SECTION 4.01 Payment of Principal of, and Premium, If Any, and Interest on, Debt Securities 31 SECTION 4.02 Maintenance of Offices or Agencies for Registration of Transfer, Exchange and Payment of Debt Securities 31 SECTION 4.03 Appointment to Fill a Vacancy in the Office of Trustee 32 SECTION 4.04 Duties of Paying Agents, etc 32 SECTION 4.05 Statement by Officers as to Default 33 SECTION 4.06 Further Instruments and Acts 33 SECTION 4.07 Corporate Existence 33 SECTION 4.08 Maintenance of Properties 33 SECTION 4.09 Payment of Taxes and Other Claims 34 SECTION 4.10 Limitation on Liens 34 ARTICLE V HOLDERS’ LISTS AND REPORTS 35 SECTION 5.01 Company to Furnish Trustee Information as to Names and Addresses of Holders; Preservation of Information 35 SECTION 5.02 Communications to Holders 35 SECTION 5.03 Reports by Company 35 SECTION 5.04 Reports by Trustee 36 SECTION 5.05 Record Dates for Action by Holders 36 ARTICLE VI REMEDIES OF THE TRUSTEE AND HOLDERS IN EVENT OF DEFAULT 36 SECTION 6.01 Events of Default 37 SECTION 6.02 Collection of Indebtedness by Trustee, etc 39 SECTION 6.03 Application of Moneys Collected by Trustee 40 SECTION 6.04 Limitation on Suits by Holders 41 SECTION 6.05 Remedies Cumulative; Delay or Omission in Exercise of Rights Not a Waiver of Default 42 SECTION 6.06 Rights of Holders of Majority in Principal Amount of Debt Securities to Direct Trustee and to Waive Default 42 SECTION 6.07 Trustee to Give Notice of Defaults Known to It, but May Withhold Such Notice in Certain Circumstances 42 ii TABLE OF CONTENTS (continued) Page SECTION 6.08 Requirement of an Undertaking To Pay Costs in Certain Suits under the Indenture or Against the Trustee 43 ARTICLE VII CONCERNING THE TRUSTEE 43 SECTION 7.01 Certain Duties and Responsibilities 43 SECTION 7.02 Certain Rights of Trustee 44 SECTION 7.03 Trustee Not Liable for Recitals in Indenture or in Debt Securities 46 SECTION 7.04 Trustee, Paying Agent or Registrar May Own Debt Securities 46 SECTION 7.05 Moneys Received by Trustee to Be Held in Trust 46 SECTION 7.06 Compensation and Reimbursement 46 SECTION 7.07 Right of Trustee to Rely on an Officers’ Certificate Where No Other Evidence Specifically Prescribed 47 SECTION 7.08 Separate Trustee; Replacement of Trustee 47 SECTION 7.09 Successor Trustee by Merger 48 SECTION 7.10 Eligibility; Disqualification 48 SECTION 7.11 Preferential Collection of Claims Against Company 49 SECTION 7.12 Compliance with Tax Laws 49 ARTICLE VIII CONCERNING THE HOLDERS 49 SECTION 8.01 Evidence of Action by Holders 49 SECTION 8.02 Proof of Execution of Instruments and of Holding of Debt Securities 49 SECTION 8.03 Who May Be Deemed Owner of Debt Securities 49 SECTION 8.04 Instruments Executed by Holders Bind Future Holders 50 ARTICLE IX SUPPLEMENTAL INDENTURES 51 SECTION 9.01 Purposes for Which Supplemental Indenture May Be Entered into Without Consent of Holders 51 SECTION 9.02 Modification of Indenture with Consent of Holders of Debt Securities 53 SECTION 9.03 Effect of Supplemental Indentures 54 SECTION 9.04 Debt Securities May Bear Notation of Changes by Supplemental Indentures 54 ARTICLE X CONSOLIDATION, MERGER, SALE OR CONVEYANCE 54 iii TABLE OF CONTENTS (continued) Page SECTION 10.01 Consolidations and Mergers of the Company 54 SECTION 10.02 Rights and Duties of Success Corporation 55 ARTICLE XI SATISFACTION AND DISCHARGE OF INDENTURE 55 SECTION 11.01 Applicability of Article 55 SECTION 11.02 Satisfaction and Discharge of Indenture: Defeasance 55 SECTION 11.03 Conditions of Defeasance 56 SECTION 11.04 Application of Trust Money 58 SECTION 11.05 Repayment to Company 58 SECTION 11.06 Indemnity for U.S. Government Obligations 58 SECTION 11.07 Reinstatement 58 ARTICLE XII SUBORDINATION OF DEBT SECURITIES 58 SECTION 12.01 Applicability of Article; Agreement to Subordinate 58 SECTION 12.02 Liquidation, Dissolution, Bankruptcy 59 SECTION 12.03 Default on Senior Indebtedness 59 SECTION 12.04 Acceleration of Payment of Debt Securities 60 SECTION 12.05 When Distribution Must Be Paid over 60 SECTION 12.06 Subrogation 60 SECTION 12.07 Relative Rights 60 SECTION 12.08 Subordination May Not Be Impaired By Company 61 SECTION 12.09 Rights of Trustee and Paying Agent 61 SECTION 12.10 Distribution or Notice to Representative 61 SECTION 12.11 ARTICLE XII Not to Prevent Defaults or Limit Right to Accelerate 61 SECTION 12.12 Trust Moneys Not Subordinated 61 SECTION 12.13 Trustee Entitled to Rely 62 SECTION 12.14 Trustee to Effectuate Subordination 62 SECTION 12.15 Trustee Not Fiduciary for Holders of Senior Indebtedness 62 SECTION 12.16 Reliance by Holders of Senior Indebtedness on Subordination Provisions 62 ARTICLE XIII MISCELLANEOUS PROVISIONS 62 SECTION 13.01 Successors and Assigns of Company Bound by Indenture 63 iv TABLE OF CONTENTS (continued) Page SECTION 13.02 Acts of Board, Committee or Officer of Successor Company Valid 63 SECTION 13.03 Required Notices or Demands 63 SECTION 13.04 Governing Law 63 SECTION 13.05 Officers' Certificate and Opinion of Counsel to Be Furnished upon Applicaiton or Demand by the Company 64 SECTION 13.06 Payments Due on Legal Holidays 64 SECTION 13.07 Provisions Required by Trust Indenture Act to Control 64 SECTION 13.08 Computation of Interest on Debt Securities 64 SECTION 13.09 Rules by Trustee, Paying Agent and Registrar 65 SECTION 13.10 No Recourse Against Others 65 SECTION 13.11 Severability 65 SECTION 13.12 Effect of Headings 65 SECTION 13.13 Indenture May Be Executed in Counterparts 65 INDENTURE dated as of May 19, 2009, between Swift Energy Company, a corporation duly organized and existing under the laws of the State of Texas (hereinafter sometimes called the “Company”), and Wells Fargo Bank, National Association (hereinafter sometimes called the “Trustee”). RECITALS OF THE COMPANY The Company has duly authorized the execution and delivery of this Indenture to provide for the issuance from time to time of its debentures, notes, bonds or other evidences of indebtedness to be issued in one or more series unlimited as to principal amount (herein called the “Debt Securities”), as in this Indenture provided. All things necessary to make this Indenture a valid agreement to the Company, in accordance with its terms, have been done. NOW, THEREFORE, THIS INDENTURE WITNESSETH That in order to declare the terms and conditions upon which the Debt Securities are authenticated, issued and delivered, and in consideration of the premises, and of the purchase and acceptance of the Debt Securities by the holders thereof, the Company and the Trustee covenant and agree with each other, for the benefit of the respective Holders from time to time of the Debt Securities or any series thereof, as follows: ARTICLE I Definitions SECTION 1.01Certain Terms Defined.The terms defined in this Section1.01 (except as herein otherwise expressly provided or unless the context otherwise requires) for all purposes of this Indenture and of any Indenture supplemental hereto shall have the respective meanings specified in this Section1.01.All other terms used in this Indenture which are defined in the Trust Indenture Act or which are by reference therein defined in the Securities Act (except as herein otherwise expressly provided or unless the context otherwise requires), shall have the meanings assigned to such terms in the Trust Indenture Act and in the Securities Act as in force as of the date of original execution of this Indenture. “Affiliate” of any specified Person means any other Person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified Person.For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. 1 “Authorized Newspaper” means a newspaper in an official language of the country of publication customarily published at least once a day, and customarily published for at least five days in each calendar week, and of general circulation in such city or cities specified pursuant to Section 2.03 with respect to the Debt Securities of any series.Where successive publications are required to be made in Authorized Newspapers, the successive publications may be made in the same or in different newspapers in the same city meeting the foregoing requirements and in each case on any business day in such city. “Bank Indebtedness” means any and all amounts payable under or in respect of (i)the Credit Agreement, as supplemented, amended, modified, refinanced or replaced at any time from time to time, and (ii)any lines of credit and letters of credit of the Company, in each case, including principal, premium (if any), interest (including interest accruing on or after the filing of any petition in bankruptcy or for reorganization relating to the Company whether or not a claim for post-filing interest is allowed in such proceedings), fees, charges, expenses, reimbursement obligations, guarantees and all other amounts payable thereunder or in respect thereof. “Banks” has the meaning specified in the Credit Agreement. “Board of Directors” means either the Board of Directors of the Company or any duly authorized committee or subcommittee of such Board, except as the context may otherwise require. “business day” means, when used with respect to any Place of Payment specified pursuant to Section2.03, any day that is not a Saturday, a Sunday or a legal holiday or a day on which banking institutions or trust companies in such Place of Payment are authorized or obligated by law to close, except as otherwise specified pursuant to Section2.03. “Capitalized Lease Obligation” means an obligation that is required to be classified and accounted for as a capitalized lease for financial reporting purposes in accordance with GAAP; and the amount of Indebtedness represented by such obligation shall be the capitalized amount of such obligation determined in accordance with GAAP; and the Stated Maturity thereof shall be the date of the last payment of rent or any other amount due under such lease prior to the first date upon which such lease may be terminated by the lessee without payment of a penalty. “Capital Stock” of any Person means any and all shares, interests, rights to purchase, warrants, options, participations or other equivalents of or interests (including partnership interests) in (however designated) equity of such Person, including any Preferred Stock, but excluding any debt securities convertible into such equity. “Commodity Price Protection Agreement” means, in respect of any Person, any forward contract, commodity swap agreement, commodity option agreement or other similar agreement or arrangement designed to protect such Person against fluctuations in commodity prices. “Common Stock” means the common stock ($0.01 par value), of the Company, which stock is currently listed on the New York Stock Exchange. 2 “Company” means Swift Energy Company, a Texas corporation, and, subject to the provisions of ArticleX, shall also include its successors and assigns. “Company Order” means a written order of the Company, signed by its Chairman of the Board, President or any Vice President and by its Treasurer, Secretary, any Assistant Treasurer or any Assistant Secretary. “Corporate trust office of the Trustee” or other similar term means the office of the Trustee at which the corporate trust business of the Trustee shall, at any particular time, be principally administered in the United States of America, which office at the date of execution is located at Wells Fargo Bank, National Association, 1445 Ross Avenue, 2nd floor
